UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-7476


JAMES T. DICKERSON,

                  Petitioner - Appellant,

          v.

LEROY CARTLEGE,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Terry L. Wooten, Chief District
Judge. (9:14-cv-01577-TLW)


Submitted:   December 17, 2015              Decided:   December 22, 2015



Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James T. Dickerson, Appellant Pro Se.    Donald John Zelenka,
Senior   Assistant Attorney  General, Kaycie   Smith Timmons,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James T. Dickerson seeks to appeal the district court’s

order adopting the recommendation of the magistrate judge and

dismissing his 28 U.S.C. § 2254 (2012) petition.               We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

      Parties   are   accorded   30       days   after   the   entry   of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                   “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

June 8, 2015.     The notice of appeal was filed on September 16,

2015. ∗   Because Dickerson failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we deny leave to proceed in forma pauperis and dismiss

the appeal.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



      ∗This is the date that the notice of appeal was delivered
to prison officials for mailing to the court.     Fed. R. App.
4(c); Houston v. Lack, 487 U.S. 266 (1988).



                                      2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3